Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary seal lip being located entirely radially outward of the radially inner opening of the seal carrier (claim 1, see rejection under 35 USC 112(a) below) and the seal body/second seal lip also being radially outward of the opening (claims 19-21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the radially outer portion, the radially inner portion and the radially inner opening of the seal carrier need antecedent basis in the disclosure.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claims 11 and 12, line 1 “A” should be - -The- - to match the rest of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-12, 14-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 1 as amended now defines that the seal carrier (12) includes a radially inner portion defining a radially inner opening, wherein a diameter of the radially inner opening is less than an outer diameter of the second bearing ring and the primary lip (24) is required to be located “entirely” radially outward of the radially inner opening.  This is not supported by the original disclosure or figures.  The specification makes no reference to the diameter of the opening and the relationship with the opening and the primary lip.  The original drawings all show that at least a portion, if not all, of the primary lip is radially inward of the opening in 12 and thus it can’t be “entirely” radially outward.  Applicant states in the remarks that support for this amendment is found in figure 2, however the carrier 12 as a radially inner end that is L-shaped to fit around 28 and terminates with the L-shape end being between 22 and 28 in the assembled device.  This makes the inner diameter of the seal carrier 12 general equal the outer diameter of the main seal body 22 from which the primary lip projects from on the right hand side of figure 3.  It can clearly be seen in figure 3 that lip 24 originates from a location that is radially inward of the attachment structure between the seal and carrier element and thus has a portion that is radially inward of the opening in the carrier 12.  The other embodiments show the seal being attached to the clamp 18 and also radially inward of 12.  No original drawing shows the primary lip “entirely” radially outward of the opening in the carrier and the specification did not describe such a configuration and therefore it cannot be said that Applicant had possession of the currently claimed invention at the time of filing.
Regarding claim 12, assuming the intent by Applicant is to limit claim 1 to Figure 2 then the resulting combinations of the alternatives set forth in claim 12 would be new matter.  Claim 12 includes four alternative features related to how the seal element is attached, Figure 2 only includes the first option of the claim, the seal element between the carrier and the clamp.  The other attachment options are related to interactions with the clamp ring and the seal element, these are not shown in Figure 2 but rather the alternate embodiments.  Thus claim 12 would be defining combinations not original set forth, if the intent is to limit claim 1 to figure 2 then these alternatives that are not present in that particular embodiment need to be removed.
Claim 19-21 also define other features of the seal element, body and second lip, as being “entirely” radially outward of the opening of the carrier.  In all embodiments at least a portion, if not all, of the seal body and second lip are radially inward of the opening.  Locating these features “entirely” radially outward of the opening in the seal carrier is not shown or supported by the original disclosure.  
Allowable Subject Matter
Claims 6, 7 and 13 are allowed.
Response to Arguments
Applicant’s arguments with respect the prior rejections have been considered but are moot because the amendment has resolved the prior issues but has necessitated a new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656